          Case 1:20-cv-04021-JPO Document 21 Filed 08/24/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ALIZA ADIVI,

                                      Plaintiff,
                                                                     20-CV-4021 (JPO)
                      -v -
                                                                          ORDER
 HAND-IN-HAND DEVELOPMENT, INC., et
 al.,
                       Defendants.


J. PAUL OETKEN, District Judge:

       This action was filed on May 22, 2020. (Dkt. No. 1.) The docket does not indicate that

Plaintiff has served Defendant Jaime Angulo. Rule 4(m) of the Federal Rules of Civil Procedure

requires a defendant to be served with the summons and complaint within ninety days after the

complaint is filed.

       Plaintiff is directed to advise the Court in writing why she has failed to serve the

summons and complaint on Defendant within the ninety-day period, or, if Defendant has been

served, when and in what manner such service was made. If no written communication is

received by September 18, 2020, showing good cause why such service was not made within

ninety days, the Court will dismiss the claims against Defendant.

       SO ORDERED.

Dated: August 24, 2020
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge
